Exhibit 10.29

 

Agreement No. <XXXXX>

 

KMG CHEMICALS, INC.

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

(SERIES 2)

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is
made and entered into by and between KMG Chemicals, Inc., a Texas corporation
(the “Company”) and <Employee Name>, an individual and Employee of the Company
(“Grantee”), on the 2nd day of September, 2005 (the “Grant Date”), subject to
the terms and provisions of the KMG Chemicals, Inc. 2004 Long-Term Incentive
Plan, effective as of October 14, 2004 (the “Plan”).  The Plan is hereby
incorporated herein in its entirety by this reference.  Capitalized terms not
otherwise defined in this Agreement shall have the meaning given to such terms
in the Plan.

 

WHEREAS, Grantee is an Employee of the Company, and in connection therewith, the
Company desires to grant to Grantee performance-based restricted stock units,
subject to the terms and conditions of this Agreement and the Plan, with a view
to increasing Grantee’s interest in the Company’s success and growth; and

 

WHEREAS, Grantee desires to be the holder of such units subject to the terms and
conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Grant of Target Units.  Subject to the
terms and conditions of this Agreement and the Plan, the Company hereby grants
to Grantee <                                          (           )> Target
Units (“Target Units”).   Subject to Section 3 hereof, each Target Unit shall
initially represent one share of the Company’s Common Stock (“Share”), $.01 par
value.  Each Target Unit represents an unsecured promise of the Company to
deliver Shares to the Grantee pursuant to the terms and conditions of the Plan
and this Agreement.  As a holder of Target Units, the Grantee has only the
rights of a general unsecured creditor of the Company.

 

2.                                      Transfer Restrictions.  Grantee shall
not sell, assign, transfer, exchange, pledge, encumber, gift, devise,
hypothecate or otherwise dispose of (collectively, “Transfer”) any Target Units
granted hereunder.  Any purported Transfer of Target Units in breach of this
Agreement shall be void and ineffective, and shall not operate to Transfer any
interest or title in the purported transferee.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting and Payment of Target Units.

 

(a)                                  For purpose of this Agreement, the
“Measurement Period Beginning Date” shall be August 1, 2004.  Subject to
Section 4 hereof, the Target Units granted hereunder shall vest and become
payable to Grantee three (3) years after the Measurement Period Beginning Date
(the “Measurement Period Ending Date”), provided that (i) Grantee is still an
Employee at that time and has continuously been an Employee since the Grant Date
(the “Service Requirement”), and (ii) the Company’s minimum average annual
compounded total shareholder return (“TSR”) over this measurement period is at
least ten percent (10%) as determined by the Committee (the “Performance
Requirement”).  For purposes of this Section 3(a), TSR is measured as the total
appreciation of the Company’s Common Stock plus dividends paid, subject to
Section 4 hereof, during the measurement period.  If, for purpose of calculating
satisfaction of the Performance Requirement, quotations for Shares are not
available on the Nasdaq SmallCap Quotation Market (or on a comparable successor
market) for any applicable date, the quotation on the closest succeeding date
shall be used.

 

(b)                                 Settlement of Target Units.  On or before
the Settlement Date (hereinafter defined), the Company shall award to Grantee
the number of Shares which have become vested as determined in accordance with
Section 3(a), 3(d), 4(a) or 4(b), as adjusted in accordance with Section 3(c),
if applicable.  All Shares delivered to or on behalf of Grantee in exchange for
vested Target Units shall be subject to any further transfer or other
restrictions as may be required by securities law or other applicable law as
determined by the Company.  For purpose of this Agreement, the “Settlement Date”
shall be two and one-half (2½) months after any Target Units become vested
pursuant to either Section 3(a), 3(d), 4(a) or 4(b), but if audited financial
statements of the Company for the applicable measuring period are not available
at such time, such date shall be not later than the later of (i) two and
one-half (2½) months after the end of the employee’s tax year in which the
amount vests, or (ii) two and one-half (2½) months after the end of the
Company’s fiscal year in which the Target Units become vested.

 

(c)                                  Dividends, Splits and Voting Rights.  If
the Company (i) declares a stock dividend or makes a distribution on Common
Stock in Shares, (ii) subdivides or reclassifies outstanding Shares into a
greater number of Shares, or (iii) combines or reclassifies outstanding Shares
into a smaller number of Shares, then the number of Target Units granted under
this Agreement shall be proportionately increased or reduced, as applicable, so
as to prevent the enlargement or dilution of Grantee’s rights and duties
hereunder.  The determination of the Committee regarding such adjustments shall
be binding.

 

(d)                                 Change in Control.  If there is a Change in
Control of the Company (as defined in the Plan), then the Service Requirement of
this Section 3 shall automatically be deemed satisfied and all the Units shall
become 100% vested on the effective date of such Change in Control.

 

4.                                      Forfeiture.

 

(a)                                  Termination Due to Death or Total and
Permanent Disability.  If Grantee’s employment with the Company is terminated
due to death or Total and Permanent Disability (as defined in the Plan) of the
Grantee, then vesting of the Units will occur as follows:

 

2

--------------------------------------------------------------------------------


 

(1) the Service Requirement shall be deemed satisfied for a number of Units
equal to the total unvested Units multiplied by a fraction, the numerator of
which is the number of Grantee’s Months of Service from the Measurement Period
Beginning Date to the date of such termination of employment, and the
denominator of which is thirty-six (36), and (2) the Units determined in
(1) above will become vested in accordance with Section 3(a), except that the
minimum average annual compounded TSR is determined over the period coincident
with Grantee’s Months of Service (as determined in (1) above) only.  For
purposes of this Section 4(a), a “Month of Service” means a calendar month or
any fraction thereof during which Grantee was an Employee of the Company.

 

(b)                                 Termination Due to Retirement.  If Grantee’s
employment with the Company is terminated due to Retirement (as defined in the
Plan) of the Grantee, then the Service Requirement of Section 3(a) shall
automatically be deemed satisfied on the effective date of such Retirement.  In
this case, the settlement of Units shall be made in accordance with
Section 3(b) in such amount and at such times for which the Units would have
been settled pursuant to Section 3(b) if Grantee had remained employed until the
Measurement Period Ending Date but only to the extent that the TSR has been
satisfied at such date.  Notwithstanding the preceding sentence, in the event of
Grantee’s Retirement, but only if Grantee is a “Key Employee” within the meaning
given to such term under Section 409A of the Internal Revenue Code, in no event
shall any Shares be awarded to Grantee before the date which is six (6) months
after the date of such Retirement.

 

(c)                                  Termination Other than Death, Total and
Permanent Disability or Retirement.  If Grantee’s employment with the Company is
voluntarily or involuntarily terminated by the Company or Grantee for any reason
other than due to death, Total and Permanent Disability or Retirement, then
Grantee shall immediately forfeit all Target Units that are not already vested
as of such date.  Upon the forfeiture of any Target Units hereunder, the Grantee
shall cease to have any rights in connection with such Target Units as of the
date of such forfeiture.  A transfer of employment by the Grantee, without an
interruption of employment service, between or among the Company and any parent
or subsidiary of the Company as determined by the Committee, shall not be
considered a termination of employment for purposes of this Agreement.

 

5.                                      Grantee’s Representations. 
Notwithstanding any provision hereof to the contrary, the Grantee hereby agrees
and represents that Grantee will not acquire any Shares, and that the Company
will not be obligated to issue any Shares to the Grantee hereunder, if the
issuance of such Shares constitutes a violation by the Grantee or the Company of
any law or regulation of any governmental authority.  Any determination in this
regard that is made by the Committee, in good faith, shall be final and
binding.  The rights and obligations of the Company and the Grantee are subject
to all applicable laws and regulations.

 

6.                                      Tax Withholding.  To the extent that the
receipt of Shares hereunder results in compensation income to Grantee for
federal, state or local income tax purposes, Grantee shall deliver to Company at
such time the sum that the Company requires to meet its tax withholding
obligations under applicable law or regulation, and, if Grantee fails to do so,
Company is authorized to (a) withhold from any cash or other remuneration
(including any Shares), then or thereafter payable to Grantee, any tax required
to be withheld; or (b) sell such number of Shares

 

3

--------------------------------------------------------------------------------


 

before their transfer to Grantee as is appropriate to satisfy such tax
withholding requirements, before transferring the resulting net number of Shares
to Grantee in satisfaction of its obligations under this Agreement.

 

7.                                      Miscellaneous.

 

(a)                                  No Fractional Shares.  All provisions of
this Agreement concern whole Shares.  If the application of any provision
hereunder would yield a fractional Share, such fractional Share shall be rounded
down to the next whole Share if it is less than 0.5 and rounded up to the next
whole Share if it is 0.5 or more.

 

(b)                                 Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create any employment relationship between Grantee
and the Company for any time period.  The employment of Grantee with the Company
shall be subject to termination to the same extent as if this Agreement had not
been executed.

 

(c)                                  Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at its
then current main corporate address, and to Grantee at his address indicated on
the Company’s records, or at such other address and number as a party has
previously designated by written notice given to the other party in the manner
hereinabove set forth.  Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

(d)                                 Amendment, Termination and Waiver.  This
Agreement may be amended, modified, terminated or superseded only by written
instrument executed by or on behalf of the Company and by Grantee.  Any waiver
of the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than Grantee.  The failure of
any party at any time or times to require performance of any provisions hereof
shall in no manner affect the right to enforce the same.  No waiver by any party
of any term or condition herein, or the breach thereof, in one or more instances
shall be deemed to be, or construed as, a further or continuing waiver of any
such condition or breach or a waiver of any other condition or the breach of any
other term or condition.

 

(e)                                  Governing Law and Severability.  This
Agreement shall be governed by the internal laws, and not the laws of conflict,
of the State of Texas.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

(f)                                    Successors and Assigns.  This Agreement
shall bind, be enforceable by, and inure to the benefit of, the Company and its
successors and assigns, and Grantee and Grantee’s permitted assigns under the
Plan.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Performance-Based Restricted Stock Unit Agreement is
granted and executed as of the date first written above.

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

  David L. Hatcher

 

 

 

 

Title:

   Chairman and CEO

 

 

 

 

 

 

GRANTEE:

 

<Employee Name>

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 

6

--------------------------------------------------------------------------------